REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to a fluorine-based resin multilayer film (e.g. classified in B32B27).
Group II, claim(s) 8, drawn to a method of making the fluorine-based resin multilayer film (e.g. classified in B29C48).
Group III, claim(s) 9-10 and 12, drawn to a decorative film and decorated three-dimensional component (B32B1/00).
Group IV, claim 11, drawn to a method of making a decorated component (e.g. B29C51/10).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a fluorine-based resin multilayer film comprising: a front surface layer containing 60% by mass to 85% by mass of a vinylidene fluoride-based resin and 40% by mass to 15% by mass of a methacrylate ester-based resin; and a back surface layer containing 0% by mass to 50% by mass of a vinylidene fluoride-based resin and 100% by mass to 50% by mass of a methacrylate ester-based resin, wherein a thermal dimensional change in a film flow direction is -15% to -2% (when heated at 120ºC for 30 minutes and measured based on JIS , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Moriya (USPN 5,256,472) or in view of the X references listed in the Supplementary European Search Report submitted with the IDS filed 11/02/2020.  Specifically, Moriya discloses a fluorine resin type weather-resistant film of multilayer structure comprising a front surface layer made of a composition (A) comprising, as main components, from 50 to 95 parts by weight of a vinylidene fluoride resin and from 5 to 50 parts by weight of a methacrylate resin; and a rear surface layer made of a composition (B) comprising, as main components, from 50 to 95 parts by weight of a methacrylate resin, from 5 to 50 parts by weight of a vinylidene fluoride resin and from 0.1 to 15 parts by weight of an ultraviolet absorber, wherein the overall thickness of the film of multi-layer structure is from 10 to 150 µm and the thickness of the front surface layer of the film is from 2 to 50 µm. Moriya discloses a specific example film comprising a front surface comprising 70 parts of PVDF and 30 parts of PMMA (reading upon the above front surface layer composition of claim 1), with a back surface comprising 30 parts of PVDF, 70 parts of PMMA, and 3 parts of a benzotriazole UV absorber (reading upon the above back surface layer of claim 1 as well as the UV absorber type and content of instant claims 3-4); wherein the film is produced by coextrusion utilizing twin extruders of 40mm diameter, and a coat hanger T-die having a width of 450 mm and slit width of 0.4mm (lip opening) to obtain a 45µm thick coextruded film that is not subjected to any subsequent orientation process, and although Moriya does not specifically recite the thermal dimensional stability of the film or more specifically, the claimed thermal dimensional change when the film is heated to 120ºC for 30 minutes, the Examiner takes the position that the coextruded film taught by Moriya, particularly in the above example, which consists of the same .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        April 12, 2021